Citation Nr: 1040710	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-32 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the Veteran is competent for the purpose of direct 
receipt of Department of Veterans Affairs (VA) compensation 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from October 1955 to 
September 1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision issued by the VA 
Regional Office (RO) in Reno, Nevada.  

In May 2010, the Veteran presented testimony at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under VA regulations, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. 
§ 3.353(a) (2010).

Rating agencies are authorized to make official determinations of 
competency and incompetency for the purpose of existing laws, VA 
regulations and VA instructions.  Such determinations will be 
controlling for purposes of direct payment of current benefits.  
38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no 
doubt as to the person's incompetency, the rating agency will not 
make a determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Considerations of medical 
opinions will be in accordance with the principles in paragraph 
(a) of this section. Determinations as to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the holding 
of incompetency. Id.

There is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement of 
funds without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. 
§ 3.102 (2010).

In the present case, the Veteran is service-connected for chronic 
brain syndrome associated with brain trauma, psychoneurosis, 
anxiety, dependency, and depression.  He has been in receipt of a 
permanent and total 100 percent rating for this disability since 
November 1, 1980.  His brain syndrome injuries appear related to 
a May 1957 motor vehicle accident, a 1962 accident, and a June 
2006 subdural hematoma.  He also is in receipt of a 20 percent 
rating for compression fractures of the thoracic spine since 
August 26, 2004.  Finally, he is also receiving special monthly 
compensation based on the need for aid and attendance of another 
since October 18, 2006.  A March 2008 rating decision judged the 
Veteran as incompetent for VA purposes.  His son (J.C.R.) was 
named as his fiduciary.  Regardless, the Veteran has perfected 
his appeal of the RO's incompetency determination to the Board.  
The Veteran believes he has the mental capacity to manage his own 
financial affairs.  He asserts VA's finding of incompetency was 
incorrect.  See April 2008 Notice of Disagreement (NOD); October 
2008 Substantive Appeal.  

As to the evidence in support of the RO's incompetency finding, 
in April 2007 a VA neurological examination was conducted.  The 
VA neurologist opined that the Veteran was not capable of taking 
care of his own affairs.  The Veteran was not capable of caring 
for himself and protecting himself from the hazards of daily 
living.  The Veteran was observed rambling and repeating things, 
having memory difficulties, blackouts, frequent headaches, 
weakness, and fatigue.  Similarly, in April 2007 a VA psychiatric 
examination was conducted.  The VA psychiatrist opined that the 
Veteran would likely lack capacity to adequately make reasonable 
decisions on his own behalf regarding finances or regarding 
healthcare.  His head injury requires his son to cook, clean, 
bathe, wash clothes, shop, and pay the bills.  The Veteran's son 
reported that the Veteran gets confused and if not watched 
carefully he will drink or smoke.  It was noted the Veteran 
needed help reaching the interview as he missed the Veteran's 
Service Bus.  Similarly, in April 2007, a VA aid and attendance 
examination was conducted.  The examiner noted the Veteran was 
incapable of managing his own payments.  He cannot leave his home 
without someone else driving him.  He needs his son to protect 
him from the hazards and dangers of his daily environment.  His 
son is required to manage the Veteran's benefits.  The Veteran 
has a tendency to become "disoriented" in time and place.  In 
addition, VA treatment records and the April 2007 VA psychiatric 
examiner diagnosed dementia due to head trauma.  Finally, in 
March 2010 a VA neuropsychological evaluator opined that the 
Veteran was incompetent.  He can do basic math, but he frequently 
has confusion with addition, substraction, and memory.  He is not 
able to manage funds adequately.  It was noted at that time that 
he does not pay his own bills.  He showed signs of frontal lobe 
impairment in conversational speech.  He has "moderate" memory 
difficulties.  The findings as to his cognitive impairment were 
mixed.  Overall, however, the March 2010 evaluator stated that 
his memory difficulties mean that he is not competent to manage 
funds on his own behalf.  

As to the evidence indicating the Veteran is competent, a 
November 2009 VA psychiatric examiner opined that the Veteran is 
competent to handle monetary benefits in his own best interest.  
The Veteran reported that his son no longer lives with him as he 
kicked him out.  The Veteran reported living by himself now and 
he alone handles his shopping, laundry, and house cleaning.  It 
was noted he was oriented to person, place, time, and situation.  
There were no demonstrated cognitive impairments per a mini-
mental examination.  In addition, a July 2010 letter from the 
Veteran's landlord remarks that the Veteran has paid his rent on 
time and taken care of the property for the seven years he has 
lived at the rental property.  Moreover, a May 2008 VA 
psychosocial report noted that the Veteran's cognitive function 
has improved since 2006.  Finally, the Veteran has also provided 
lay statements and testimony to the effect that he is competent.  
The Veteran's May 2010 hearing testimony was clear and frank.  He 
states that he has always paid his bills on time.  His son has 
only paid the rent bill for the past year, after he was named VA 
fiduciary.  The Veteran states he pays all the other bills 
himself.  He contends that his son (J.C.R.) and the son's 
girlfriend are trying to "con" him into thinking he's demented.  
He believes his son is trying to put him in a nursing home and 
take over his land and money.  He reflects that he can cook and 
clean himself.  He says he only needs a car and driver for 
shopping and medical appointments.  See April 2008 NOD; October 
2008 Substantive Appeal; May 2010 Travel Board testimony.    

However, before determining whether the Veteran is incompetent, 
the Board finds that additional development of the evidence 
is required.  Specifically, although the March 2010 VA 
neuropsychological evaluator found the Veteran to be incompetent, 
the evaluator still noted that "a social work assessment might 
be needed."  The Board emphasizes that VA's failure to conduct 
further evaluations and studies as recommended by the VA's own 
examiner constitutes a breach of its statutory duty to assist the 
Veteran.  Hyder v. Derwinski, 1 Vet. App. 221, 224-225 (1991).  
In addition, there is conflicting, and at times inconsistent, 
medical and lay evidence of record, as to whether the Veteran is 
incompetent to manage his funds.  Therefore, the Veteran should 
be scheduled for a VA social and industrial survey in order to 
identify the degree of impairment he may have handling his 
finances.  The examiner should also interview the fiduciary (the 
Veteran's son J.C.R.) regarding the Veteran's competency to 
handle funds.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA social and 
industrial survey (field examination) by a 
social worker in order to identify the degree 
of impairment the Veteran may have handling 
his finances.  The field examiner should 
assess the Veteran's social, economic and 
industrial adjustment, and ability to 
administer funds without limitation.  The 
field examiner should also interview the 
Veteran's fiduciary (his son, J.C.R.) 
regarding the Veteran's competency to handle 
funds.  The field examiner should then opine 
whether the Veteran is competent to contract 
or to manage his own affairs, including 
disbursement of funds without limitation.  
The claims folder must be made available for 
review by the field examiner and the 
examination report must state whether such 
review was accomplished.  

2.  After completion of the above, and any 
additional notice or development deemed 
necessary, then readjudicate the competency 
claim at issue.  If this claim is not granted 
to the Veteran's satisfaction, send him and 
his representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration of his claim.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


